           Case 1:19-cv-03103-CKK Document 19 Filed 04/16/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
EVERYTOWN FOR GUN SAFETY                      )
SUPPORT FUND,                                 )
                                              )
               Plaintiff,                     )
                                              )      Civil Action No. 19-3103 (CKK)
               v.                             )
                                              )
UNITED STATES DEPARTMENT                      )
OF JUSTICE,                                   )
                                              )
               Defendant.                     )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of February 18, 2020, Plaintiff Everytown for Gun

Safety Support Fund and Defendant United States Department of Justice (“DOJ”) respectfully

submit this Joint Status Report in this Freedom of Information Act (“FOIA”) case.

       This case involves Plaintiff’s two April 2018 FOIA requests to DOJ’s Office of

Information Policy (“OIP”), the DOJ component that handles the FOIA administration for the

Offices of the Attorney General, Deputy Attorney General, Associate Attorney General,

Legislative Affairs, Legal Policy, and Public Affairs. The first request seeks records pertaining to

communications and meetings between the Executive Branch and the National Rifle Association,

the National Rifle Association Institute for Legislative Action, or the National Shooting Sports

Foundation. The second request, which contains three parts, seeks records pertaining to certain

gun violence reduction initiatives launched in 2015 and 2016, and related communications

between DOJ officials and specified gun lobby organizations and gun industry members. See

ECF No. 1, Exs. A & C.

       .
          Case 1:19-cv-03103-CKK Document 19 Filed 04/16/21 Page 2 of 3




       Since the February 12, 2021 Joint Status Report, ECF No. 18, Defendant provided its

final response to Plaintiff’s second FOIA request by letter dated February 26, 2021. In its final

response, OIP produced an additional 43 pages with excisions made pursuant to FOIA

Exemptions 5 and 6, 5 U.S.C. §§ 552(b)(5) and (6).

       The parties intend to meet and confer regarding Plaintiff's request for a Vaughn Index, as

well as any other outstanding issues, in an attempt to determine whether any issues remain in this

case, and, if so, to narrow possible issues to be briefed.

       Pursuant to the Court’s February 18, 2020 Minute Order, the parties will submit a further

Joint Status Report on June 15, 2021 to advise the Court of the status of the case and/or submit a

joint briefing schedule, as appropriate.

Dated: April 16, 2021                        Respectfully submitted,

                                                 /s/ Murad Hussain
                                             Arnold & Porter Kaye Scholer LLP
                                             Murad Hussain (D.C. Bar No. 999278)
                                             David McMullen, PhD (D.C. Bar No. 1600382)
                                             601 Massachusetts Ave., N.W.
                                             Washington, D.C. 20001-3743
                                             Telephone: (202) 942-5000
                                             Murad.Hussain@arnoldporter.com
                                             David.McMullen@arnoldporter.com

                                             Alexander Shaknes
                                             250 West 55th Street
                                             New York, NY 10019-9710
                                             Tel: (212) 836-8000
                                             Alexander.Shaknes@arnoldporter.com
                                             Jesse.Feitel@arnoldporter.com

                                             Counsel for Plaintiff

                                             CHANNING D. PHILLIPS, D.C. Bar #415793
                                             Acting United States Attorney




                                                  2
Case 1:19-cv-03103-CKK Document 19 Filed 04/16/21 Page 3 of 3




                          BRIAN P. HUDAK
                          Acting Chief, Civil Division

                          By:     /s/ Paul Cirino
                          PAUL CIRINO, D.C. Bar #1684555
                          Assistant United States Attorney
                          Civil Division
                          U.S. Attorney’s Office, District of Columbia
                          555 4th Street, N.W.
                          Washington, D.C. 20530
                          Telephone: (202) 252-2529
                          paul.cirino@usdoj.gov

                          Counsel for Defendant




                              3
